                               UNITED STATES DISTRICT COURT
                             . EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

TADARRADEWOYNE SCRANTON                          )
TRUST and TADARRA DEWOYNE                        )
SCRANTON,                                        )
                                                 )
               Plaintiffs,                       )
                                                 )
       V.                                        )          No. 4:19-CV-111-DDN
                                                 )
ROBERT H. DIERKER, JR., et al.,                  )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Tadarra Dewoyne Scranton for

leave to. commence this civil action without prepayment of the required filing fee.        Having

reviewed the motion and the financial information submitted in support, the Court has

determined to grant the motion, and assess an initial partial filing fee of $21.66. See 28 U.S.C.

§ 1915(b)(l). In addition, for the.reasons discussed below, the Court will dismiss the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                     28 U.S.C. § 1915(b)(l}

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly balance of $108.33. The Court will therefore assess an initial partial filing

fee of $21.66, which is twenty percent of plaintiffs average monthly balance.

                                              Background

        On April 2, 2018, plaintiff filed a complaint in this Court seeking relief against

defendants Robert H. Dierker, Jr., Mariano Favazza, Jennifer M. Joyce, Robert Craddick, Anne

Presythe, and Corizon Health Services. See Scranton v. Dierker, et al., Case No. 4:18-CV-504-

CDP (E.D. Mo. Apr. 2, 2018) (hereafter "Scranton I"). Plaintiff sought and was granted leave to

proceed in forma pauperis.

        In Scranton I~ plaintiff identified the plaintiffs and "intervenors" as himself, the Tadarra:

Dewayne Scranton Trust, Jacob Lew (whom plaintiff identified as the U.S. Secretary of

Treasury), Melba Acosta (whom plaintiff identified as the Puerto Rican Secretary of Treasury),
                                                                                      \
"the UNITED STATES OF AMERICA, INC.," and Donald J. Trump. Plaintiffs Scranton I

complaint was titled "Complaint Under Maritime Law and Admiralty Act, Truth in Admiralty

Act, and the Commercial Instruments and Maritime Liens Act." Plaintiff contended his case was

an admiralty case, and this Court had jurisdiction to consider his claims under admiralty law. He

claimed he created the "Tadarra Dewayne Scranton Trust" of which he is part of the "secured

collateral and cargo." He claimed the defendants had no authority over him or his state criminal

proceedings, and that he, as trustee, brought the action to. obtain possession and control over

himself as property, or as a "vessel" or "cargo."



                                                  -2-
       On August 1, 2018, the Court dismissed Scranton I as legally and factually frivolous on

initialreview under 28 U.S.C. § 1915(e). See Scranton I at ECF No. 12 (Aug. 1, 2018).

                                            Discussion

       Less than two months after this Court's dismissal of Scranton I, plaintiff filed the

identical 33-page complaint in the United States District Court for the District of Columbia

("Scranton If').   On December 31, 2018, the District Court for the District of Columbia

transferred Scranton II to this Court .because plaintiff had not established venue in the District of

Columbia. See ECF No. 7. This Court opened Scranton II as a new case, and assigned it case

number 4:19-CV-111-DDN.

       Plaintiff's complaints in Scranton I and Scranton II are identical. That is, plaintiff's

claims here are identical to those that were dismissed as frivolous in his closed case, Scranton I.

While the dismissal of Scranton I "does not bar future litigation over the merits of a paid

complaint making the same allegations as the dismissed complaint," a§ 1915(e)(2)(B) dismissal

"has res judicata effect 'on frivolousness determinations for future in forma pauperis petitions.'"

Waller v. Groose, 38 F.3d 1007, 1008 (8th Cir. 1994) (per curiam) (citirig Denton v. Hernandez,

504 U.S. 25 (1992)); see also Cooper v. Delo, 991 F.2d 376, 377 (8th Cir. 1993) (§ 1915(e)

dismissal has res judicata effect on future IFP petitions). · Additionally, the Eighth Circuit has

held that a complaint that is duplicative or.repetitive of another complaint is frivolous. Aziz v.

Burrows, 916 F.2d 1158, 1158-59 (8th Cir. 1992).

       Accordingly, this Court determines the § 1915(e)(2)(B) dismissal of Scranton I has res

judicata effect and establishes that this second, identical complaint is frivolous for § 1915(e)

purposes. The Court will therefore dismiss the complaint as frivolous under§ 1915(e).

          Accordingly,



                                                -3-
        IT IS HEREBY ORDERED that plaintiffs motion to proceed in fomia pauperis is

GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $21.66

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) this case number; and (4) the statement that the remittance is for

an original proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will accompany this memorandum and order.
                          f;r
       Dated this--rPf__¼ay ofFebruary, 2019.




                                                         .ROSS '
                                                        D STATES DISTRICT JUDGE




                                               -4-
